DETAILED ACTION
This action is in response to application filed on 11 November 2019 (including amendment filed simultaneously).  Claims 1-41 and 47-48 are now pending in the present application and claims 42-46 are canceled.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-41 and 47-48 are e rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (hereinafter Fan) (EP 2234303 A1) (also, see US 7,912,007 B2).
Regarding claims 1, 10, 22, 31, and 47-48, Fan discloses a method, comprising:
transmitting, by a network entity, a semi-persistent scheduling configuration to a user equipment { (see pp. 5-6, [0034, 0040]; Figs. 3-4) };
receiving, by the network entity, a resource allocation request from the user equipment { (see pp. 5-6, [0034-0039, 0040-0045]; Figs. 3-5) };
transmitting, by the network entity, a semi-persistent scheduling allocation to the user equipment { (see pp. 5-6, [0034, 0040, 0043-0044]; Figs. 3-5) }; and
transmitting, by the network entity, a dynamic resource allocation with an override indicator to the user equipment { (see pp. 5-6, [0036, 0040]; Figs. 3-4), where the system has dynamic scheduling },
wherein the override indicator indicates whether the user equipment should override the semi-persistent scheduling allocation with the dynamic resource allocation { (see pp. 5-6, [0040-0045]; Figs. 3-5) }.
Regarding claims 2, 11, 23, and 32, Fan discloses the method according to claim 1, wherein the semi-persistent scheduling configuration is user equipment-specific, and transmitted via dedicated signaling { (see pp. 5-6, [0034-0039, 0040-0045]; Figs. 3-5) }.
Regarding claims 3, 12, 24, and 33, Fan discloses the method according to claim 1, wherein the semi-persistent scheduling configuration is network slice-specific, and transmitted via common control signaling { (see pp. 5-6, [0034-0039, 0040-0045]; Figs. 3-5) }.
Regarding claims 4, 13, and 25, Fan discloses the method according to claim 1, wherein the semi-persistent scheduling configuration is utilized for one or more first network slices, and dynamic scheduling is used for one or more second network slices { (see pp. 5-6, [0034-0039, 0040-0045]; Figs. 3-5) }.
Regarding claims 5, 14, 26, and 34, Fan discloses the method according to claim 1, wherein the semi-persistent scheduling allocation includes a semi-persistent scheduling interval multiplication value { (see pp. 5-6, [0034-0039, 0040-0045]; Figs. 3-5) }.
Regarding claims 6, 18, 27, and 38, Fan discloses the method according to claim 1, wherein the override indicator indicates that dynamic scheduling should override the semi-persistent scheduling allocation { (see pp. 5-6, [0034-0039, 0040-0045]; Figs. 3-5) }.
Regarding claims 7, 19, 28, and 39, Fan discloses the method according to claim 1, wherein the override indicator indicates that dynamic scheduling should not override semi-persistent scheduling allocation and the modulation and coding scheme in dynamic scheduling should override the modulation and coding scheme used in specified semi-persistent scheduling allocated transmission time intervals { (see pp. 5-6, [0034-0039, 0040-0045]; Figs. 3-5) }.
Regarding claims 8, 20, 29, and 40, Fan discloses the method according to claim 1, wherein the override indicator indicates that dynamic scheduling should be restricted from overriding the modulation and coding scheme and the allocated resources of semi-persistent scheduling allocation in specified semi-persistent scheduling allocated transmission time intervals { (see pp. 5-6, [0034-0039, 0040-0045]; Figs. 3-5) }.
Regarding claims 9, 21, 30, and 41, Fan discloses the method according to claim 1, wherein the override indicator indicates that a modulation and coding scheme indicated in the semi-persistent scheduling allocation should be used for dynamic scheduling { (see pp. 5-6, [0034-0039, 0040-0045]; Figs. 3-5) }.
Regarding claims 15 and 35, Fan discloses the method according to claim 10, further comprising: in response to receiving the semi-persistent scheduling allocation, prioritizing, by the user equipment, data associated to the semi-persistent scheduling allocation to use the semi-persistent scheduling allocation { (see pp. 5-6, [0034-0039, 0040-0045]; Figs. 3-5) }.
Regarding claims 16 and 36, Fan discloses the method according to claim 10, further comprising: prioritizing, by the user equipment, data associated to the semi-persistent scheduling to use the semi-persistent scheduling allocation and prioritizing, by the user equipment, other data to use dynamic allocation in response to receiving an override indicator indicating that semi-persistent scheduling allocation should not be overridden { (see pp. 5-6, [0034-0039, 0040-0045]; Figs. 3-5) }.
Regarding claims 17 and 37, Fan discloses the method according to claim 10, wherein the prioritizing further comprises: determining one or more transport blocks and/or one or more portions of a transport block of corresponding radio bearer services or network slices according to the received SPS and/or dynamic resource allocations { (see pp. 5-6, [0034-0039, 0040-0045]; Figs. 3-5) }.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kauppila (US 10,021,189 B2) discloses multi-channel sensor measurement method and system.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
15 January 2021